Title: To George Washington from Charles Scott, 27 October 1782
From: Scott, Charles
To: Washington, George


                  
                     Sir
                     Cumberland Old Courthous October 27th 1782
                  
                  Your Excellencys favor of the 7th Instant to Genl Muhlenberg Respecting the Removal of the troops from this to Winchester I had the Honor to receive this day.  The moment the Weather Clears up (which is now very Rainey) I will put in Motion all that are able to march Save only a Guard for the Stors that will Be left—Genl Muhlenbergs indisposition Obligd him to leave this for the recovery of his health is the reason why I opend his letters.  I have the Honor to be Your Excellencys Obedient Hble Servt
                  
                     Chs Scott
                     
                  
               